




January 6, 2014
Jean-Marc Rotsaert
Chief Operating Officer


Re:    Separation and Release Agreement
Dear Jean-Marc:
This letter sets forth the substance of the separation and release agreement
(the “Agreement”) between Solazyme, Inc. (“Solazyme”) and you that Solazyme have
agreed to put into place to aid in your employment transition. You will only
receive the benefits described in Paragraph 3 if you sign and return this
Agreement to Solazyme within the time set forth in Paragraph 13.
1.SEPARATION. Effective as of January 5, 2014 (the “Separation Date”) your
employment with Solazyme ended.
2.ACCRUED SALARY AND PAID TIME OFF. As of the date upon which you execute this
Agreement, you acknowledge that Solazyme has paid you all accrued salary, and
all accrued and unused Paid Time Off earned through the Separation Date, subject
to standard payroll deductions and withholdings. You are entitled to these
payments regardless of whether or not you sign this Agreement.
3.SEPARATION BENEFITS. In lieu of any benefits you may have been entitled to
under the Solazyme Executive Severance and Change of Control Plan or otherwise,
you and Solazyme agree that Solazyme will provide you with the following as your
sole separation benefits (the “Separation Benefits”) if you sign, date and
return this fully executed Agreement to Solazyme within the time set forth in
Paragraph 13, allow the releases contained herein to become effective and
otherwise comply with the requirements set forth in this Agreement and your
Employee Proprietary Information and Inventions Agreement (the “Confidentiality
Agreement”):
(a)    Salary Continuation Payments. Solazyme will pay to you six (6) months of
regular base pay, subject to standard payroll deductions and withholdings. This
separation payment will be paid to you in equal installments in accordance with
Solazyme’s regular payroll schedule and will commence within fourteen (14) days
after this Agreement becomes “Effective”, as defined in Paragraph 13, provided
you have not violated any provisions of this Agreement or the Confidentiality
Agreement prior to the applicable payment date.
(b)    Additional Separation Payment. As an additional separation benefit, and
in lieu of any bonus that may have been payable to you due to your efforts for
Solazyme in 2013 or otherwise, Solazyme will pay to you $105,000, subject to
standard payroll deductions and withholdings. This payment will be paid to you
in two equal installments, (i) $52,500 on the date that Solazyme pays its annual
bonus to its employees in 2014 (but no later than March 31, 2014) and (ii)
$52,500 twelve (12) months after the Separation Date, provided this Agreement
becomes “Effective”, as defined in Paragraph 13, and provided you have not
violated any provisions of this Agreement or the Confidentiality Agreement prior
to the applicable payment date.

1



--------------------------------------------------------------------------------






(c)    Health Insurance Premium Payments. As an additional separation benefit,
Solazyme will reimburse you for the first six (6) months of your COBRA premiums.
For ease of administration Solazyme will pre-pay those premiums in the amount of
$10,138, payable to you within seven (7) days of this Agreement becoming
“Effective”, as defined in Paragraph 13.
(d)    Restricted Stock Units. As an additional separation benefit, you and
Solazyme hereby agree to amend your restricted stock unit agreements as follows:
RSU Number
Amendments/Notes
RS000025
Will terminate, in full, as of the Separation Date.
RS000033
Will terminate as to 20,312 RSUs as of the Separation Date. The vesting schedule
of the remaining 4,688 RSUs is hereby amended such that the remaining 4,688 RSUs
vest, in full, 12 months after the Separation Date (the “Vesting Date”),
provided that you have not violated any provisions of this Agreement or the
Confidentiality Agreement prior to the Vesting Date, as determined in good faith
by the Solazyme Compensation Committee on or immediately prior to the Vesting
Date. The Continuous Service requirement is hereby deleted as to the vesting of
such remaining 4,688 RSUs.
RS000038
Will terminate as to 40,625 RSUs as of the Separation Date. The vesting schedule
of the remaining 24,375 RSUs is hereby amended such that the remaining 24,375
RSUs vest, in full, 12 months after the Separation Date (the “Vesting Date”)
provided that you have not violated any provisions of this Agreement or the
Confidentiality Agreement prior to the Vesting Date, as determined in good faith
by the Solazyme Compensation Committee on or immediately prior to the Vesting
Date. The Continuous Service requirement is hereby deleted as to the vesting of
such remaining 24,375 RSUs.



(e)    Breach and Recovery. In the event that you breach any of your obligations
under this Agreement (including the non-disparagement provision in Paragraph 10)
or the Confidentiality Agreement, you agree that Solazyme will be entitled to
terminate the Separation Benefits to be provided to you pursuant to Paragraph 3,
and recover any of the Separation Benefits provided in Paragraph 3 that have
already been received by you, in addition to any other appropriate relief
allowed by law or in equity.
4.BENEFITS AND INSURANCE. All Solazyme benefits and insurance cease as of the
Separation Date except for health care benefits (medical, dental and vision
coverage), which are in effect until the last day of the month in which your
employment ends. To the extent permitted by the federal COBRA law and the
insurance policies and rules applicable to Solazyme, you will be eligible to
continue your medical insurance and, later, to convert to an individual policy.
5.STOCK OPTIONS AND RESTRICTED STOCK UNITS. The Separation Date is your date of
termination of employment under Solazyme’s 2011 Equity Incentive Plan (the
“Plan”) and except as amended pursuant to Paragraph 3(d), the date of
termination of your vesting under the associated Stock Option Agreements and
Restricted Stock Unit Agreements. You acknowledge and agree that under the terms
of the Plans, (i) you have three (3) months from the Separation Date to exercise
your options as to any shares that have vested as of the Separation Date and
(ii) vesting stops as of the Separation Date except as amended pursuant to
Paragraph 3(d). Attached as Exhibit A is an option summary.
6.NO OTHER COMPENSATION OR BENEFITS. Other than the Separation Benefits
specified in Paragraph 3, you will receive no other wages, salary, draws,
commissions, insurances, bonuses (including any bonus related to activities in
2013), vacation pay, equity grants,

2



--------------------------------------------------------------------------------






benefits, or other monies or benefits from Solazyme at any time, and you agree
that you are entitled to no other wages, salary, draws, commissions, benefits,
insurances, bonuses (including any bonus related to activities in 2013),
vacation pay, equity grants, or other monies of any nature from Solazyme.
7.COOPERATION AND ASSISTANCE. You agree to cooperate fully with Solazyme in
connection with the transition of your work to other employees of Solazyme
and/or questions Solazyme employees may have concerning or related to any
matters arising from events, or acts that occurred during the period of your
employment by Solazyme. Such cooperation includes, without limitation, making
yourself available to Solazyme upon reasonable notice to answer reasonable
questions.
8.RETURN OF SOLAZYME PROPERTY. You agree that you will return to Solazyme all
Solazyme documents (and all copies thereof) and other Solazyme property that you
have had in your possession at any time, including, but not limited to, Solazyme
files, notes, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, pagers or cell phones), credit cards, entry cards,
identification badges and keys, and any materials of any kind that contain or
embody any proprietary or confidential information of Solazyme (and all
reproductions thereof). By signing this Agreement, you represent that you have
made a diligent search for any Solazyme property in your possession or control
and that you will return all such materials to Solazyme as soon as possible and
no later than the Effective Date.
9.CONFIDENTIAL INFORMATION OBLIGATIONS. After your employment you will refrain
from any use or disclosure of Solazyme’s proprietary or confidential information
or materials. In addition, you acknowledge your continuing obligations under
your Confidentiality Agreement, including, without limitation, your obligations
set forth in Sections 1(a) (confidentiality), 1(c) (interference with business),
4 (termination), and 5 (confidential nature of work) of your Confidentiality
Agreement. A copy of your Confidentiality Agreement is attached as Exhibit B. In
addition, you agree not to communicate, without the consent of Solazyme,
directly or indirectly, with any personnel that you first came into contact with
as a result of your employment with Solazyme at any Solazyme partner, customer
or other entity with which Solazyme is conducting business or attempting to
conduct business, regarding your separation, or, for the next twelve (12)
months, otherwise and you agree that any such communication will be deemed a
material breach of this Agreement and Solazyme will be entitled to terminate the
Separation Benefits to be provided to you in Paragraph 3 and recover any of the
Separation Benefits provided in Paragraph 3 that have already been received by
you, in addition to any other appropriate relief allowed by law or in equity.
10.NON-DISPARAGEMENT. You agree not to disparage Solazyme, its business,
products, technologies, business plans, timelines, capabilities, business
strategy or business prospects or anything else associated with Solazyme and/or
its business, products, technologies, plans, timelines, capabilities, strategy
or prospects, or Solazyme’s directors and/or employees in any manner reasonably
likely to be harmful to them or their business, business reputation or personal
reputation; provided, however, that you will respond accurately and fully to any
question, inquiry or request for information when required by legal process.
Solazyme agrees not to, and to instruct its senior officers (Senior Vice
Presidents and above) and directors not to, disparage you in any manner
reasonably likely to be harmful to you or your business reputation or personal
reputation; provided, however, that they will respond accurately and fully to
any question, inquiry or request

3



--------------------------------------------------------------------------------






for information when required by legal process. In regard to your separation you
agree to restrict your comments to the substance of what is set forth in Exhibit
C and if you materially deviate from the substance of Exhibit C you agree that
such will be deemed a material breach of this Agreement and Solazyme will be
entitled to terminate the Separation Benefits to be provided to you in Paragraph
3 and recover any of the Separation Benefits provided in Paragraph 3 that have
already been received by you, in addition to any other appropriate relief
allowed by law or in equity. In the event that you breach this Agreement or the
Confidentiality Agreement, Solazyme shall be automatically released from its
non-disparagement obligations under this Paragraph 10.
11.REFERENCE. Solazyme agrees to provide, upon request, employment references
for you in a form to be mutually agreed between you and Jonathan Wolfson.
12.RELEASE. To the fullest extent permitted by law, you hereby generally and
completely release Solazyme and is respective directors, officers, employees,
stockholders, partners, agents, attorneys, predecessors, successors, parent and
subsidiary entities, insurers, ERISA plans, current and former trustees and
administrators of ERISA plans, affiliates, and assigns (“Released Parties”) from
any and all claims, liabilities and obligations, both known and unknown, that
arise out of or are in any way related to events, acts, conduct, or omissions
occurring prior to your signing this Agreement. This general release includes,
but is not limited to: (1) all claims arising out of or in any way related to
your employment with Solazyme or the termination of that employment; (2) all
claims related to your compensation or benefits from Solazyme or the Released
Parties, including salary, bonuses, commissions, vacation pay, expense
reimbursements, severance pay, fringe benefits, stock, stock options, or any
other ownership interests in Solazyme or the Released Parties; (3) all claims
for breach of contract, wrongful termination and breach of the implied covenant
of good faith and fair dealing; (4) all tort claims, including claims for fraud,
defamation, emotional distress, and discharge in violation of public policy; and
(5) all federal, state, and local statutory claims, including claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 and 1991 (as amended), and
the California Fair Employment and Housing Act (“FEHA”), as amended (each which
may include claims for age, race, color, ancestry, national origin, disability,
medical condition, marital status, sexual orientation, gender, gender identity,
gender expression, religious creed, pregnancy, sex discrimination and
harassment); the Older Workers Benefits Protection Act; the federal Age
Discrimination in Employment Act of 1967 (as amended) (“ADEA”); the Employee
Retirement Income and Securities Act (“ERISA”); the Family and Medical Leave Act
(“FMLA”); the California Family Rights Act (“CFRA”); the federal Americans with
Disabilities Act of 1990 (“ADA"); the Lilly Ledbetter Fair Pay Act; the
Immigration Reform and Control Act of 1986; the Equal Pay Act, of 1963, as
amended; California Business and Professions Code 17200; Uniform Trade Secrets
Act; Sarbanes-Oxley Act; any and all protections pursuant to California’s Labor
Code, laws, statutes or orders or the Fair Labor Standards Act (“FLSA”); any
wage and hour law (including any claim for waiting-time penalties); privacy
rights; whistleblower protections; and constitutional protections. This release
does not release claims that cannot be released as a matter of law, including,
but not limited to, any workers’ compensation claim and any claims for
unemployment insurance and your right to file a charge with or participate in a
charge by the Equal Employment Opportunity Commission, or any other local,
state, or federal administrative body or government agency that is authorized to
enforce or administer laws related to employment, against Solazyme (with the
understanding that any such filing or participation does not give you the right
to recover any monetary damages against Solazyme; your release of claims herein
bars you from recovering such monetary relief from Solazyme).

4



--------------------------------------------------------------------------------






13.ADEA WAIVER. You hereby acknowledge that you are knowingly and voluntarily
waiving and releasing any rights you may have under the ADEA. You also
acknowledge that the consideration given for the foregoing waiver is in addition
to anything of value to which you were already entitled. You have been advised
by this writing, as required by the ADEA that: (a) your waiver and release do
not apply to any claims that may arise after your signing of this Agreement; (b)
you should consult with an attorney prior to executing this release; (c) you
have 21 (twenty-one) days within which to consider this release (although you
may choose to voluntarily execute this release earlier); (d) you have seven (7)
days following your execution of this Agreement to revoke the Agreement; and (e)
this Agreement will not be effective until the eighth day after this Agreement
has been signed by you (“Effective” or “Effective Date”).
14.ACKNOWLEDGEMENT OF RELEASE. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. You acknowledge that you have been
advised to consult with legal counsel and are familiar with the provisions of
California Civil Code Section 1542, a statute that otherwise prohibits the
release of unknown claims, which provides as follows:
A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to your
release of any unknown or unsuspected claims you may have against Solazyme, its
affiliates, and the entities and persons released herein.
15.YOUR ASSISTANCE IN DISMISSING ADMINISTRATIVE CLAIMS. You acknowledge and
warrant that there are no claims or actions currently filed or pending relating
to the subject matter of the Agreement. You hereby request all administrative
agencies having jurisdiction over employment and labor law matters and courts to
honor your release of claims under this Agreement. Should Solazyme ever request
you to execute any administrative dismissal forms, unless Solazyme is in breach
of this Agreement, you shall as soon as practical execute the form and return it
to Solazyme. Should you file any claim or action relating to the subject matter
of this Agreement, such filing shall be considered an intentional breach of the
Agreement and you will be subject to all damages available under law and equity,
including without limitation, the amount of separation benefits paid hereunder.
16.NON-SOLICITATION/NON-HIRE. You acknowledge and agree that information
regarding employees of Solazyme is confidential information, including without
limitation, the names of Solazyme employees, contractors or consultants;
information regarding the skills and knowledge of employees, contractors or
consultants of Solazyme; information regarding any past, present, or intended
compensation, benefits, policies and incentives for employees, contractors or
consultants of Solazyme; and information regarding the management and reporting
structure of Solazyme. As a reasonable measure to protect Solazyme from the harm
of such disclosure and use of its confidential information, trade secrets and
good-will established against it, you acknowledge and confirm that for a period
of twenty-four (24) months after the termination of your employment with
Solazyme, you will not, directly or indirectly, (i) solicit or attempt to
solicit any person who at such date, or within the twelve-month period preceding
such

5



--------------------------------------------------------------------------------






date, was an employee, contractor or consultant with Solazyme, (ii) otherwise
solicit, encourage, cause, or induce any such employee, contractor or consultant
to terminate such relationship with Solazyme or (iii) without the consent of
Solazyme, hire or be in a direct reporting line, with such employee, contractor
or consultant. Notwithstanding the foregoing, the restrictions in this Paragraph
15 vis-à-vis contractors and consultants shall only apply to contractors and
consultants that you first had contact with during your employment with
Solazyme.
17.NO COOPERATION. You agree that you will not knowingly counsel or assist any
attorneys or their clients in the presentation or prosecution of any disputes,
differences, grievances, claims, charges, or complaints by any third party
against Solazyme or any Released Parties, unless under a subpoena or other court
order to do so. You agree both to, as soon as practical, notify Solazyme upon
receipt of any such subpoena or court order, and to furnish, within three (3)
business days of its receipt, a copy of such subpoena or court order to
Solazyme. If approached by anyone for counsel or assistance in the presentation
or prosecution of any disputes, differences, grievances, claims, charges, or
complaints against Solazyme or any Released Parties, you shall state no more
than that you cannot provide counsel or assistance.
18.EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days of the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. Solazyme will reimburse you for
these expenses pursuant to its regular business practice.
19.CERTIFICATION OF NO WORK-RELATED INJURIES. You agree, warrant and covenant
that you have not experienced or suffered any work-related occupational injuries
or diseases (physical, mental or otherwise) arising out of or in the course of
your employment with Solazyme. You further certify that you have not failed to
report any work-related occupational injuries or diseases arising out of or in
the course of your employment with Solazyme.
20.SEVERABILITY. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision shall be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of this Agreement. The parties
shall make a good faith effort to (i) replace the invalid or unenforceable
provision with a valid one that conforms as nearly as possible with the original
intent of the parties, and/or (ii) adjust the consideration being provided in
the Agreement to the extent such provision is prohibited or invalidated.
21.NON-ADMISSION OF LIABILITY. This Agreement shall not be construed to be an
admission of any liability by you or to you or to any other person.
22.VOLUNTARY AGREEMENT AND REPRESENTATION OF UNDERSTANDING. You represent that
you have thoroughly read and considered all aspects of this Agreement that you
understand all its provisions and that you are voluntarily entering into this
Agreement. You also represent that you have been advised of your right to
consult with an attorney before signing this Agreement and that you have
consulted with an attorney or voluntarily chosen not to do so.

6



--------------------------------------------------------------------------------






23.MISCELLANEOUS. This Agreement, together with the Restricted Stock Agreements
amended pursuant to Paragraph 3(d), constitute the complete, final and exclusive
embodiment of the entire agreement between you and Solazyme with regard to this
subject matter and supersedes any rights you may have had under the Solazyme
Executive Severance and Change of Control Plan or otherwise. It is entered into
without reliance on any promise or representation, written or oral, other than
those expressly contained herein, and it supersedes any other such promises,
warranties or representations. This Agreement may not be modified or amended
except in a writing signed by both you and a duly authorized officer of
Solazyme. This Agreement shall bind the heirs, personal representatives,
successors and assigns of both you and Solazyme, and inure to the benefit of
both you and Solazyme, their heirs, successors and assigns. If any provision of
this Agreement is determined to be invalid or unenforceable, in whole or in
part, this determination will not affect any other provision of this Agreement
and the provision in question shall be modified by the court so as to be
rendered enforceable. This Agreement shall be deemed to have been entered into
and shall be construed and enforced in accordance with the laws of the State of
California as applied to contracts made and to be performed entirely within
California.

7



--------------------------------------------------------------------------------








If this Agreement is acceptable to you, please sign and return a copy to me.
Thank you for your contributions to Solazyme. We wish you the best in your
future endeavors.
Sincerely,
/s/ Jonathan Wolfson
Jonathan Wolfson
Chief Executive Officer
AGREED AND ACCEPTED:
By signing this letter, I acknowledge that I have had the opportunity to review
this Agreement carefully with an attorney of my choice or have voluntarily
chosen not to do so, that I understand the terms of the Agreement, and that I
voluntarily agree to them.


/s/ Jean-Marc Rotsaert                     January 8, 2014            
Jean-Marc Rotsaert
Date




8

